ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowable because prior art of record fails to disclose or teach or suggest a galley with cart compartment, door and supply duct, where the supply duct delivers cool air by extending the duct from the top to the middle of the cart compartment in between two galley carts and cool air supply opening on the side of the duct faces the sides of galley cart and the opening is adjacent to the sides of the cart to supply cooled airflow in the middle of the galley cart compartment and away from the front and back of the galley cart as claimed in claim 1 (see Figures 2-3 and paragraphs 31, 39).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M. A. S./
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763